United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Federal Way, WA, Employer
)
___________________________________________ )
K.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-580
Issued: July 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2014 appellant filed a timely appeal from the December 12, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her bilateral knee
condition is causally related to factors of her federal employment.
FACTUAL HISTORY
On September 20, 2013 appellant, then a 55-year-old rural mail carrier, filed an
occupational disease claim alleging joint disease in her knees as a result of walking, standing and
carrying heavy packages in the performance of duty. Her knee condition began on February 13,
1

5 U.S.C. § 8101 et seq.

2013 and that she first became aware of its relation to her work on that date. Appellant stopped
work on July 12, 2013.
In a September 10, 2013 statement, appellant noted that, in February 2013, she
complained to her primary physician that her “knee hurt a lot.” Her duties included standing,
lifting, walking and carrying heavy packages. Appellant noted that her duties affected both
knees and that she did not lose time from work until July 11, 2013. She underwent bilateral knee
replacement surgery on August 16, 2013.
By letters dated September 24, 2013, OWCP advised appellant and the employing
establishment that additional factual and medical evidence was needed.
In a July 25, 2013 disability certificate, Dr. Regan B. Hansen, a Board-certified
orthopedic surgeon, advised that appellant could not return to work. In a September 12, 2013
note, he advised that he was answering the question as to whether her arthritis was caused or
aggravated by employment. Dr. Hansen explained that appellant had a “degenerative process
and on a more probable than not basis this is more genetic in origin, but it has probably been
aggravated by her job requiring walking and repetitive trauma.” He noted that this was based on
how far she was walking, explaining that “[i]f [appellant] were walking 10 miles a day, I think
this would obviously be much more aggravating than someone who had a sedentary job. I am
unaware of the amount of walking required for her job. I would apportion 75 percent of this due
to genetics and 25 percent due to aggravating circumstances that could be work related,
depending on the distance required to walk on a daily basis.”
In a letter dated October 3, 2013, Larry Beauchamp, the postmaster, noted that appellant
had knee replacement surgery to both knees on August 16, 2013. Appellant alleged that her
condition was work related and was due to standing, walking and lifting heavy packages.
Mr. Beauchamp advised that she stood for approximately two to two and a half hours in the
morning while casing mail. The remainder of appellant’s six and a half hour day was spent
delivering mail from her car. Mr. Beauchamp noted that she might be required to walk during
the driving portion of her day to deliver a package to a customer’s door. This would require that
appellant get in and out of her vehicle several times a day. Mr. Beauchamp explained that, after
returning from her route, she would have to return all outgoing mail and empty equipment at the
employing establishment. He noted that this required that appellant walk from her car to the
employing establishment, “about 20 feet.” Appellant was also required to lift packages up to
75 pounds with assistance when requested.
In an October 8, 2013 report, Dr. Andrew F. Jones, a family practitioner and osteopath,
noted that appellant was first seen in February 2013. Appellant had bone on bone with
recommendations for a total knee replacement, for which an orthopedic consultation was
warranted.
In a November 18, 2013 conference call, OWCP noted that appellant had worked at the
employing establishment for 14 years and had not held any other jobs. Appellant indicated that
she worked six days a week and had no hobbies because she did not have time for anything else.
When not at work, she cleaned house and helped out from time to time at a ranch her husband
owned with his brother. Appellant helped feed hay to the animals but did not lift any of the bales

2

and she also helped to vaccinate young calves. Until about 20 years prior, she drove a hay truck
but she stopped driving the truck as she could not use the clutch because of her knees. In a
November 21, 2013 telephone memorandum, appellant advised that she also had a few jobs
during her employment at the employing establishment. She provided an update of her jobs from
October 2002 to November 2007. They included part-time work at a casino as a drop crew
member; a dishwasher working three days a week; and loading bales of hay with tractors.
In a November 14, 2013 work restriction certificate, Dr. Hansen diagnosed bilateral total
knee replacement. He noted that appellant could not return to work until after January 15, 2014.
A November 18, 2013 x-ray of the left knee read by Dr. Dean Easton, a Board-certified
diagnostic radiologist, revealed marked degenerative joint disease involving the medial
compartment with cartilage loss, as well as the patellofemoral compartment. Accompanying the
copy of his February 13, 2013 x-ray report was a note listing marked degenerative joint disease
of the left knee.
In a November 19, 2013 letter to Dr. Hansen, OWCP requested that he provide further
medical opinion as to whether appellant’s bilateral knee degenerative arthritis was caused her
federal employment. It provided a description of her work duties.2
In a November 19, 2013 response, Dr. Hansen, responded:
“As to the question is [appellant’s] walking on concrete at work directly related to
her arthritis on a more probable than not basis. Her genetics have a much stronger
relation to the arthritis than does her job where there was a substantial injury or
severe trauma. Walking on concrete in and of itself or jogging or prolonged
walking is not a cause of degenerative arthritis. It can aggravate symptoms. It
can make them worse once they occur. But as to the causative agent, it is either
trauma or genetics.”
By decision dated December 12, 2013, OWCP denied appellant’s claim. It found that the
medical evidence was not sufficient to establish that her bilateral knee condition was related to
her work-related duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related

2

A copy was provided to appellant and the employing establishment.

3

5 U.S.C. §§ 8101-8193.

3

to the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.6
ANALYSIS
The record reveals that appellant has a bilateral knee condition. Her work involved
activities such as walking, standing, lifting and carrying heavy packages at work. The Board
finds that appellant submitted insufficient medical evidence to establish that her bilateral knee
condition was caused or aggravated by her work activities as a rural mail carrier.
Appellant submitted various reports from Dr. Hansen. On September 12, 2013
Dr. Hansen addressed the question as to whether her arthritis was caused or aggravated by her
employment. He stated that appellant had a “degenerative process and on a more than probable
not basis this is more genetic in origin, but it has probably been aggravated by her job requiring
walking and repetitive trauma.” Dr. Hansen explained that “[i]f [appellant] were walking 10
miles a day, I think this would obviously be much more aggravating than someone who had a
sedentary job. I am unaware of the amount of walking required for her job. I would apportion
75 percent of this due to genetics and 25 percent due to aggravating circumstances that could be
work related, depending on the distance required to walk on a daily basis.” The Board finds that
Dr. Hansen’s opinion on causal relation is speculative. Dr. Hansen stated that he was unaware of
the actual amount of walking required in her rural carrier position and selected a random
percentage. The Board has held that medical opinions which are speculative or equivocal are of

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

4

diminished probative value.7 Dr. Hansen did not provide adequate medical rationale in
addressing the relationship between appellant’s current knee conditions and the accepted
employment work duties.8
On November 19, 2013 OWCP provided Dr. Hansen with a description of appellant’s job
duties and asked him to clarify his opinion on causal relation. In a November 19, 2013 response,
Dr. Hansen stated that her work on concrete was related to her arthritis on a more probable than
not basis. Further, appellant had a strong genetic element such that her work did not cause
degenerative arthritis. Dr. Hansen stated “that work can aggravate symptoms. It can make them
worse once they occur. But as to the causative agent, it is either trauma or genetics.” The Board
finds that Dr. Hansen’s opinion remains speculative. He did not state to a reasonable degree of
medical certainty that appellant’s condition was caused or aggravated by her specific work
duties. The Board has found that unrationalized medical opinions on causal relationship are of
diminished probative value.9
Similarly, the other medical evidence submitted by appellant is similarly deficient. The
evidence of record lacks a physician’s reasoned opinion supporting that factors of her
employment caused or contributed to her bilateral knee condition.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.10
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
There is insufficient medical evidence explaining how appellant’s employment duties
caused or aggravated her bilateral knee condition. She has not met her burden of proof in
establishing that her knee condition is causally related to factors of his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See S.E., Docket No. 08-2214 (issued May 6, 2009) (the Board has generally held that opinions such as the
condition is probably related, most likely related or could be related are speculative and diminish the probative value
of the medical opinion); Cecilia M. Corley, 56 ECAB 662 (2005) (medical opinions which are speculative or
equivocal are of diminished probative value).
8

Robert Broome, 55 ECAB 339 (2004).

9

Albert C. Brown, 52 ECAB 152 (2000).

10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

